Dear Mr. Pitre:
We received your request and provide you with our opinion on the following issue:
 May the Greater Lafourche Port Commission provide health insurance to its members?
It is our understanding that the Greater Lafourche Port Commission provides health insurance to its employees. The Port Commission specifically requests whether or not it may provide similar insurance to its elected members. The Commission, as created by the Legislature in La. R.S. 34:1651, is composed of nine elected members.
We previously opined that Louisiana's various port authorities are political subdivisions of the State as defined in Art. VI, Section 44 of the Louisiana Constitution of 1974. Atty.Gen.Opinion 77-36. La. R.S. 33:5151 provides that, any municipality or subdivision of the State may contract with any insurance company to insure its employees and officials under policies of group insurance, including hospitalization. Subsection B specifically provides that La. R.S. 42:851 does not act to limit the contribution of a local governmental subdivision toward the payment of premiums for accident and health insurance. La. R.S. 42:851 grants the State of Louisiana and each of its administrative subdivisions, departments or agencies of the executive, legislative or judicial branches, etc. the authority to procure contracts of insurance for their employees, officials, and department heads; however, it specifically limits the contribution of the State to 50% of the total premium paid. La. R.S. 33:5151
explicitly supersedes La. R.S. 42:851 and thus, the contribution of a local governmental subdivision is unlimited.
The members of the Greater Lafourche Port Commission are elected officials and clearly would be included in La. R.S. 33:5151. Accordingly, it is our opinion that the Greater Lafourche Port Commission may provide health insurance to its members and, in fact, may contribute up to 100% of the premiums paid for such insurance.
If you need additional information, please do not hesitate to contact this office. With kindest regards, we remain,
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: TINA VICARI GRANT
Assistant Attorney General
RPI:TVG:jv